Citation Nr: 1210110	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-38 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for Hodgkin's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.R.



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1943 to December 1945. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In November 2011 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 

The issue of entitlement to service connection for posttraumatic stress disorder, as well as the issues of entitlement to increased ratings for the Veteran's service-connected hearing loss and neck scars have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a respiratory disorder that was acquired in, is related to, or was aggravated by his active service.  

2.  The Veteran does not have a skin disorder that was acquired in, is related to, or was aggravated by his active service.  

3.  The Veteran does not have Hodgkin's disease that was acquired in, is related to, or was aggravated by his active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for entitlement to service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

3.  The criteria for entitlement to service connection for Hodgkin's disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated July 2007, December 2007, September 2008, December 2009 and February 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.  

The Veteran has been afforded a VA examination during the pendency of the appeal.  The report from that examination reflect that the examiner reviewed the Veteran's medical records, recorded his current complaints, conducted an appropriate examination and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for a respiratory disorder, entitlement to service connection for a skin disorder and entitlement to service connection for Hodgkin's disease.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); see also Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran first claimed entitlement to service connection for those conditions in December 2006.  In a January 2008 rating decision the RO denied entitlement to service connection for all three conditions, finding that there was no evidence that the Veteran currently had any such disorders or diseases.  The Veteran submitted a Notice of Disagreement (NOD) in March 2008.  The RO issued a Statement of the Case (SOC) in September 2008 and the Veteran filed a Substantive Appeal (VA Form 9) in October 2008.

The relevant evidence of record includes service treatment records, VA treatment records, a VA examination report and both written and oral statements from the Veteran.  

The Board does note that at least some of the Veteran's service treatment records may be unavailable for review and that the RO issued a Formal Finding of Unavailability in January 2008.  In a case such as this one, where the Veteran's service treatment records are unavailable through no fault of his own, there is a heightened obligation for VA to consider the benefit-of-the-doubt doctrine, assist the Veteran in the development of her claim and provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in cases in which service medical records are presumed destroyed includes the obligation to search for alternative records).  

With regard to the Veteran's service treatment records which are available, the Board notes that they are entirely negative for any diagnoses, findings or treatment for symptomatology associated with a respiratory disorder.  Service treatment records do indicate that the Veteran was treated for a swelling at the left side of his neck in January 1944.  Records from that time indicate that there was no clear diagnosis.  One treatment provider stated that the condition might be Hodgkin's disease.  The swelling was excised in February 1944 and the tumor mass was analyzed.  A pathological diagnosis of granuloma of voluntary muscle was diagnosed.  A note indicates that this was probably a sarcoid (boech).  Subsequent records indicate that this may have been a Boeck's sarcoid.  Service treatment records also show that the Veteran was diagnosed with athlete's foot and that he was treated for "sores" around his genitalia.  Records from September 1945 indicate that the Veteran was also treated for tinea cruris.  

VA treatment records are negative for any relevant findings until 2006.  Records from October 2006 indicate that the Veteran reported having a skin rash.  Records from May 2007 indicate that the Veteran was treated for bronchitis.  

In November 2009 the Veteran was afforded a VA examination in support of his claim.  On physical examination the examiner noted that the Veteran had a large pannus of adipose tissue due to weight loss.  He noted that the Veteran had a respiratory rate of 22 and that his breathing was unlabored.  There was no evidence of rales or rhonchi and no adventitious findings.  No acute or chronic skin conditions were indicated.  The examiner stated that he was unable to see any lesions around the genital region indicating a groin rash or fungal condition. 

With regard to the claimed respiratory disorder, the Veteran denied having any sputum production or hemopytsis, and stated that he does get tired when he exerts himself, though not from dyspnea.  The Veteran denied having had any lung treatments requiring biopsy or hospitalization.  He did report that he had asthma-like symptoms which bronchitis, which he stated had occurred up to three times each year and that he had been prescribed inhalers.  The examiner noted that the Veteran was not on inhaled oxygen or any CPAP device and that he has never been diagnosed with a chronic respiratory ailment.  The examiner also noted that while the Veteran had worked around asbestos for most of his adult life he had never been told that he suffered from asbestos-related lung disease and denied having had abnormal chest radiography or spirometry.  The examiner determined that although the Veteran was undoubtedly exposed to asbestos in service there was no evidence suggesting any pulmonary disease, including asbestosis.  

With regard to the claimed skin disorder, the Veteran stated that he had a groin rash while in service.  He reported that he was provided with a fungal powder and that this improved the condition.  He stated that he currently uses Vaseline on his groin area because, having lost a great deal of weight, he has a large pannus of adipose tissue.  He did not report having any current fungal condition of the abdomen and denied having been on any systemic antifungal medications.  After physical examination the examiner determined that there was no evidence indicating that the Veteran has a chronic fungal condition of the genitalia or any other surface area of the skin.  

With regard to the Veteran's claimed Hodgkin's disease, the examiner noted that while the Veteran was in service he was found to have had a nodule or growth in his neck which required surgical exploration.  He noted that in 1960 the Veteran apparently had another growth on his neck, but that this was determined to be a thyroid nodule or goiter.  No recurrences of either condition were noted.  The examiner stated that the condition for which the Veteran underwent excision of a neck mass in 1944 was entirely resolved.  He also stated that there was no evidence of pulmonary or extrapulmonary sarcoidosis, ongoing cutaneous fungus disease or pulmonary asbestosis.  Finally, the examiner noted that it was possible that the Veteran had sarcoidosis, but that there was no current evidence of such a disease.  

The Veteran testified at a hearing before a Veterans Law Judge in November 2011.  During that hearing the Veteran reported that he was exposed to asbestosis while in service and that he has had difficulty breathing since that time.  He also reported having had a neck mass excised and that he was told he had Hodgkin's disease.  Finally, he reported that he had a groin rash while in service and that it had subsequently recurred.  

As noted above, the Veteran's contentions appear to be that he has a respiratory disorder, a skin disorder and Hodgkin's disease which all began during service.  However, after a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for those conditions is not warranted because the record does not demonstrate that the Veteran currently has any such disorders or diseases.  

In so finding, the Board places the greatest probative value on the November 2009 VA examination report.  This report indicates that the Veteran does not currently have a respiratory disorder, a skin disorder or Hodgkin's disease.

In contrast, the evidence supporting the Veteran's claim that he has these conditions consists of his own statements.  A claimant is responsible for supporting a claim for benefits under laws administered by the VA, and the Veteran was clearly advised of the need to submit medical evidence demonstrating both the presence of the claimed conditions and a nexus or relationship between those conditions and service.  The Veteran has not submitted evidence sufficient to show that he actually has any of the conditions for which he has claimed entitlement to service connection.  

The Veteran has expressed his believe he has a respiratory disorder, a skin disorder and Hodgkin's disease and the Board does not doubt his sincerity.  However, the Board notes that the Veteran is not competent to offer an opinion a matter clearly requiring medical expertise, including the diagnosis and etiology of those disorders and diseases.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between the claimed condition and his military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).   Even according the Veteran's statements some weight, they are outweighed by the other evidence of record, including the November 2009 VA examination report, which indicates that the Veteran's affirmatively does not have the disorders and disease for which he has claimed entitlement to service connection.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a respiratory disorder, a skin disorder and Hodgkin's disease.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied. 


ORDER

Entitlement to service connection for a respiratory disorder is denied.

Entitlement to service connection for a skin disorder is denied.

Entitlement to service connection for Hodgkin's disease is denied.  




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


